Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 9/28/2019 and 5/20/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
	Claim 9, Ln. 1 recites, “wherein;”, which is grammatically incorrect. The above needs to be corrected to “wherein:” to be grammatically correct.
	Claim 18 contains similar issues related to the term “wherein;”, and is similarly objected to.
	Claim 18, Lns. 3-4 recite, “in responsive to”, which is grammatically incorrect. The above needs to be corrected to “in response to” to be grammatically correct.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the dilution ratios" in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “the dilution rates” to provide sufficient antecedent basis.
Claims 11 and 20 contain similar issues relating to the use of the term “the dilution ratios”, and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf (US Pub. No. 2019/0094249).

Regarding claim 10, Klingauf discloses an analyzer ([0010]). The analyzer comprises: 
	a preparation unit configured to prepare a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different containers ([0030], the analyzer can include liquid handling units for pipetting samples, reagents, and system fluids. These liquid handling units appear capable of preparing a plurality of calibrators at different dilution rates).
	A measurement unit configured to measure each of the prepared plurality of calibrators to obtain a plurality of measurement values ([0078], see Fig. 3, as the absorbance is measured, a unit capable of measuring absorbance must intrinsically be present, see also [0036], which shows that the analyzer detects a property).
	A controller configured to perform operations comprising: 
	creating a calibration curve by use of the plurality of measurement values ([0063]-[0064], [0078], see Fig. 3 showing that the absorbance is measured for points 1-6).
	Selecting a first measurement value to be re-measured, among the plurality of measurement values used for the calibration curve ([0063]-[0064], [0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured).
	Providing a calibrator corresponding to a calibrator from which the selected first measurement value is obtained ([0078], Fig. 3, [0010], see Fig. 2). 
	Obtaining a second measurement value by the measurement unit ([0078], Fig. 3, [0010], see Fig. 2, which shows that the measurement is repeated for the failed point). 
	Creating a new calibration curve by replacing the first measurement value, among the plurality of measurement values, with the second measurement value ([0055]).
	Klingauf fails to explicitly disclose:
That the controller is configured to cause the preparation unit to prepare another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained; and
That the controller is configured to obtain the second measurement value by measuring the prepared another calibrator.
	With respect to the controller being configured to cause the preparation unit to prepare another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained, and obtaining the second measurement value by measuring the prepared another calibrator, Klingauf teaches measuring the same calibrator that was initially prepared for the selected first measurement value to obtain the second measurement value ([0078], Fig. 3, [0010], see Fig. 2). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to instead have the controller be configured to cause the preparation unit to prepare another calibrator with an identical dilution rate to the calibrator from which the selected first measurement value is obtained, and obtain the second measurement value by measuring the prepared another calibrator. Discarding a specimen that has been found to be measured in error and replacing it with a specimen of identical properties for a subsequent measurement is a well-known methodology in the art. The motivation for doing so would have been to prevent further faulty measurements from the initial specimen, which may have been caused by contamination, deterioration of the sample, or other factors.	
	Note: The instant Claims contain a large amount of functional language (ex: “configured to prepare a plurality of calibrators…”, “configured to measure…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 12, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf fails to explicitly disclose that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits in the same embodiment.
	However, in an alternate embodiment Klingauf teaches that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits (Klingauf; [0087], see Fig. 11 at table 21 reporting measurement data in columns 22, 23, with mean of columns 22 and 23 in column 24. Each of the measurement data points have 3 significant figures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of the analyzer of modified Klingauf to include that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits as in an alternate embodiment of Klingauf. The motivation would have been to provide measurement values with sufficient specificity to provide accurate results, while also not providing an amount of significant figures that would unnecessarily burden the operability of the system by calculating measurement values at an unnecessarily high specificity.

Regarding claim 15, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf further discloses that the preparation unit is configured to prepare a measurement sample by mixing a reagent for blood coagulation analysis and a calibrator (Klingauf [0030], the liquid handling units appear capable of mixing any reagent with a calibrator to prepare a measurement sample). The measurement unit is configured to measure the prepared measurement sample to obtain a measurement value (Klingauf; [0078], Fig. 3, [0036], the analyzer appears capable of measuring the prepared measurement sample to obtain a value).

Regarding claim 18, modified Klingauf discloses the analyzer of claim 10.  Modified Klingauf further discloses that the controller is configured to obtain the second measurement value in response to an instruction from a user (Klingauf; [0063]-[0064], [0055], the user selects the failed calibration point(s)).
	The controller is configured to create the new calibration curve by replacing the first measurement value with the second measurement value after the second measurement value is obtained (Klingauf; [0063]-[0064], [0055]).
	Modified Klingauf fails to explicitly disclose that the controller is configured to cause the preparation unit to start preparing the another calibrator in response to an instruction from a user.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the controller to cause the preparation unit to start preparing the another calibrator in response to an instruction from a user. The motivation would have been to only prepare the another calibrator when a user has deemed that it is necessary, thereby conserving resources and reducing operation costs.

Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf in view of Fritsma, Factor Assay Analytical Sensitivity, April 13, 2016, The Fritsma Factor, entire document (hereinafter Fritsma), and Claims 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klingauf, as applied to claims 10, 12, 15, and 18 above, further in view of Fritsma.

Regarding claim 1, Klingauf discloses a calibration curve creation method performed by an analyzer ([0010], [0038]). The calibration curve creation method comprises: 
	preparing a plurality of calibrators ([0032], [0078], see Fig. 3 at points 1-6 on graph showing calibrators of different concentrations).
	Obtaining a plurality of measurement values by measuring each of the prepared plurality of calibrators ([0078], see Fig. 3 showing that the absorbance is measured for points 1-6).
	Creating a calibration curve by use of the plurality of measurement values ([0078], Fig. 3).
	Selecting a first measurement value to be re-measured, among the plurality of measurement values used for the calibration curve ([0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured).
	Obtaining a second measurement value ([0078], Fig. 3, [0010], see Fig. 2, which shows that the measurement is repeated for the failed point). 
	Creating a new calibration curve by replacing the first measurement value, among the plurality of measurement values, with the second measurement value ([0055]).
	Klingauf fails to explicitly disclose:
preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different containers;
preparing another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained; and
that the second measurement value is obtained by measuring the prepared another calibrator.
	With respect to preparing another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained, and obtaining the second measurement value by measuring the prepared another calibrator, Klingauf teaches measuring the same calibrator that was initially prepared for the selected first measurement value to obtain the second measurement value ([0078], Fig. 3, [0010], see Fig. 2). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to instead prepare another calibrator with an identical dilution rate to the calibrator from which the selected first measurement value is obtained, and obtain the second measurement value by measuring the prepared another calibrator. Discarding a specimen that has been found to be measured in error and replacing it with a specimen of identical properties for a subsequent measurement is a well-known methodology in the art. The motivation for doing so would have been to prevent further faulty measurements from the initial specimen, which may have been caused by contamination, deterioration of the sample, or other factors.
	Modified Klingauf fails to explicitly disclose preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different containers.
	Fritsma is in the analogous field of preparing calibration curves (Fritsma Pg. 1 at 3rd-4th Paras.). Fritsma teaches preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different containers (Fritsma Pg. 1 at 3rd-4th Paras., the calibration curve is prepared from various dilutions of a calibrator of known factor VIII activity, with a lower limit of 1%). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the step of preparing a plurality of calibrators in the method of modified Klingauf so that the plurality of calibrators are prepared at different dilution rates by dispensing a calibrator in a container into one or more different containers as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispense the calibrator in a container into one or more different containers. The motivation would have been to prevent undesirable mixing of the calibrator in different dilution rates in the same container, thereby affecting the accuracy of the subsequent measurement results.

Regarding claim 2, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses: 
	displaying the plurality of measurement values in association with concentration values ([0078], see Fig. 3 showing that the absorbance is measured for points 1-6 at various concentrations, [0062]). 
	The selecting the first measurement value comprises receiving selection of the first measurement value among the plurality of measurement values displayed in association with the concentration values ([0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0062], [0010], only the failed calibration point(s) are to be re-measured, [0055], the failed calibration point(s) can be selected by a user).
	Modified Klingauf fails to explicitly disclose that the concentration values are the dilution rates.
	However, Fritsma further teaches dilution rates (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration values in the method of modified Klingauf to be dilution rates as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.). Therefore, checking to ensure that the calibration curve is valid at all dilution rates is important in a coagulation assay to ensure that the results can be mathematically validated.

Regarding claim 3, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf fails to explicitly disclose that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits in the same embodiment.
	However, in an alternate embodiment Klingauf teaches that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits (Klingauf; [0087], see Fig. 11 at table 21 reporting measurement data in columns 22, 23, with mean of columns 22 and 23 in column 24. Each of the measurement data points have 3 significant figures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the primary embodiment of the method of modified Klingauf to include that each of the measurement values has a significant figure of not less than 1 digit and not greater than 4 digits as in an alternate embodiment of Klingauf. The motivation would have been to provide measurement values with sufficient specificity to provide accurate results, while also not providing an amount of significant figures that would unnecessarily burden the operability of the system by calculating measurement values at an unnecessarily high specificity.

Regarding claim 4, modified Klingauf discloses the calibration curve creation method of claim 1. 
	Modified Klingauf fails to explicitly disclose that the plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold.
	Fritsma further teaches that a plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold (Fritsma Pg. 1 at 3rd-4th Paras., the greatest dilution is typically 1%. This is a dilution rate of 99:1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Klingauf to include that a plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold as in Fritsma, as Fritsma teaches that a dilution rate of 1%, i.e. 99:1, is the greatest practical dilution for testing a patient’s blood coagulation activity, as any blood coagulation activity of less than 1% will simply be reported as having an activity of less than 1% (Fritsma Pg. 1 at 3rd-4th Paras.). This implies that any blood coagulation activity lower than that of a calibration curve of 1% will be extremely problematic for the patient regardless of what the blood coagulation activity actually is.
	Further, even if the dilution rate of 1% of Fritsma is not considered to be a dilution rate of less than 100-fold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the dilution rate of each of the calibrators be less than 100-fold, as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 (I). The motivation for having the dilution rate of each of the calibrators being less than 100-fold would have been that any patient having a blood coagulation activity lower than that of a calibrator diluted 100-fold would be extremely problematic for the patient regardless of what the blood coagulation activity actually is (Fritsma Pg. 1 at 3rd-4th Paras.); therefore, diluting the calibrator at a dilution rate of 100-fold is unnecessary for the practical purpose of diagnosing blood coagulation disorders.

Regarding claim 5, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses each of the measurement values (Klingauf; [0032], [0078], Fig. 3).
	Modified Klingauf fails to explicitly disclose that each of the measurement values is a measurement value of a measurement item for blood coagulation analysis.
	Fritsma further teaches measurement values of a measurement item for blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the measurement values in the method of modified Klingauf so that each of the measurement values is a measurement value of a measurement item for blood coagulation analysis as in Fritsma. The motivation would have been to determine if a patient has a blood clotting disorder that may require treatment.

Regarding claim 6, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses obtaining the second measurement value (see Claim 1 above at ), and the prepared another calibrator (see Claim 1 above at Fritsma teaching preparing calibrators in Pg. 1 at 3rd-4th Paras., as well as the obviousness statement in Claim 1 stating that it would be obvious to prepare calibrators by dispensing a calibrator in a container into one or more containers).
	Modified Klingauf fails to explicitly disclose that obtaining the second measurement value comprises: 
preparing a measurement sample by mixing a reagent for blood coagulation analysis and the prepared another calibrator; and 
obtaining the second measurement value by measuring the prepared measurement sample.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare a measurement sample by mixing a reagent and the prepared another calibrator, and obtaining the second measurement value by measuring the prepared measurement sample. Klingauf teaches adding a reagent to a calibrator to obtain a prepared measurement sample, and measuring the prepared measurement sample to obtain the second measurement value (Klingauf; [0032], a calibrator is made by adding a reagent to a calibration solution, [0078], Fig. 3). The motivation for adding the reagent to the prepared another calibrator to obtain a prepared measurement sample, and obtaining the second measurement value by measuring the prepared measurement sample would have been that a reagent is commonly added to a sample in order to initiate a measurable reaction where an analyte can be quantified.
	Modified Klingauf fails to explicitly disclose that the reagent is for blood coagulation analysis.
	However, Fritsma further teaches a reagent for blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras., PTT reagent is added). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reagent in the method of modified Klingauf to be for blood coagulation analysis as in Fritsma, as Fritsma teaches that a reagent for blood coagulation can be added to a patient’s plasma to measure coagulation time (Fritsma Pg. 1 at 3rd-4th Paras.). Therefore, a patient can be assessed for any blood coagulation disorders.

Regarding claim 7, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses the new calibration curve (Klingauf; [0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured).
	Modified Klingauf fails to explicitly disclose analyzing, by use of the new calibration curve, a measurement value of a specimen collected from a subject.
	However, Fritsma further teaches analyzing, by use of a calibration curve, a measurement value of a specimen collected from a subject, the analysis being blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras., a patient’s plasma is combined with a reagent, and the time to clot formation is compared to a calibrator curve to derive factor activity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the new calibration curve in the method of modified Klingauf by analyzing, using the new calibration curve, a measurement value of a specimen collected from a subject, the analysis being blood coagulation analysis as in Fritsma, as Fritsma teaches that in a blood coagulation analysis, a patient’s plasma can be compared with a calibrator curve to derive factor activity of the patient (Fritsma Pg. 1 at 3rd-4th Paras.).

Regarding claim 8, modified Klingauf discloses the calibration curve creation method of claim 7. Modified Klingauf further discloses that the analysis is blood coagulation analysis (see Claim 7 above at Fritsma teaching blood coagulation analysis in Pg. 1 at 3rd-4th Paras.).

Regarding claim 9, modified Klingauf discloses the calibration curve creation method of claim 1. Modified Klingauf further discloses that the obtaining the second measurement value are started in response to an instruction from a user (Klingauf [0055], the user selects the failed calibration point(s)). 
	The new calibration curve is created by replacing the first measurement value with the second measurement value after the second measurement value is obtained (Klingauf [0055]).
	Modified Klingauf fails to explicitly disclose that the preparing the another calibrator is started in response to an instruction from a user.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to prepare the another calibrator in response to an instruction from a user. The motivation would have been to only prepare the another calibrator when a user has deemed that it is necessary, thereby conserving resources and reducing operation costs. Further, Fritsma further teaches preparing a plurality of calibrators (Fritsma Pg. 1 at 3rd-4th Paras.).

Regarding claim 11, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf further discloses a display unit ([0078], see Fig. 3 showing that the absorbance is measured for points 1-6 at various concentrations, [0062], [0059], a screen is used to display the calibration curve). The controller is configured to perform operations comprising: 
	causing the display unit to display the plurality of measurement values in association with concentration values ([0078], Fig. 3, [0062], [0059]). 
	Receiving selection of the first measurement value among the plurality of measurement values displayed in association with the concentration values ([0078, Fig. 3, [0062], [0059], [0010], only the failed calibration point(s) are to be re-measured, [0055], the failed calibration point(s) can be selected by a user).
	Modified Klingauf fails to explicitly disclose that the concentration values are the dilution rates.
	However, Fritsma is in the analogous field of preparing calibration curves (Fritsma Pg. 1 at 3rd-4th Paras.). Fritsma teaches dilution rates (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration values in the analyzer of modified Klingauf to be dilution rates as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.). Therefore, checking to ensure that the calibration curve is valid at all dilution rates is important in a coagulation assay to ensure that the results can be mathematically validated.

Regarding claim 13, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf fails to explicitly disclose that the plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold.
	However, Fritsma teaches that a plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold (Fritsma Pg. 1 at 3rd-4th Paras., the greatest dilution is typically 1%. This is a dilution rate of 99:1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the analyzer of modified Klingauf to include that a plurality of calibrators are each prepared by diluting the calibrator at a dilution rate of less than 100-fold as in Fritsma, as Fritsma teaches that a dilution rate of 1%, i.e. 99:1, is the greatest practical dilution for testing a patient’s blood coagulation activity, as any blood coagulation activity of less than 1% will simply be reported as having an activity of less than 1% (Fritsma Pg. 1 at 3rd-4th Paras.). This implies that any blood coagulation activity lower than that of a calibration curve of 1% will be extremely problematic for the patient regardless of what the blood coagulation activity actually is.
	Further, even if the dilution rate of 1% of Fritsma is not considered to be a dilution rate of less than 100-fold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the dilution rate of each of the calibrators be less than 100-fold, as a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 (I). The motivation for having the dilution rate of each of the calibrators being less than 100-fold would have been that any patient having a blood coagulation activity lower than that of a calibrator diluted 100-fold would be extremely problematic for the patient regardless of what the blood coagulation activity actually is (Fritsma Pg. 1 at 3rd-4th Paras.); therefore, diluting the calibrator at a dilution rate of 100-fold is unnecessary for the practical purpose of diagnosing blood coagulation disorders.

Regarding claim 14, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf discloses each of the measurement values (see Claim 10 above at Klingauf teaching the measurement values in [0078], Fig. 3).
	Modified Klingauf fails to explicitly disclose that each of the measurement values is a measurement value of a measurement item for blood coagulation analysis.
	However, Fritsma teaches a measurement value of a measurement item for blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the measurement values in the analyzer of modified Klingauf to be measurement values of a measurement item for blood coagulation analysis as in Fritsma. The motivation would have been to determine if a patient has a blood clotting disorder that may require treatment.

Regarding claim 16, modified Klingauf discloses the analyzer of claim 10. Modified Klingauf further discloses the controller (see Claim 10 above at Klingauf teaching the controller in [0063]-[0064]) and the new calibration curve (Klingauf [0055]).
	Modified Klingauf fails to explicitly disclose that the controller is configured to analyze, by use of the new calibration curve, a measurement value of a specimen collected from a subject.
	However, Fritsma teaches analyzing, by a calibration curve, a measurement value of a specimen collected from a subject, the analysis being blood coagulation analysis (Fritsma Pg. 1 at 3rd-4th Paras., a patient’s plasma is combined with a reagent, and the time to clot formation is compared to a calibrator curve to derive factor activity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller and the new calibration curve in the analyzer of modified Klingauf so that the controller is configured to analyze, by use of the new calibration curve, a measurement value of a specimen collected from a subject, the analysis being blood coagulation analysis as in Fritsma, as Fritsma teaches that in a blood coagulation analysis, a patient’s plasma can be compared with a calibrator curve to derive factor activity of the patient (Fritsma Pg. 1 at 3rd-4th Paras.).

Regarding claim 17, modified Klingauf discloses the analyzer of claim 16. Modified Klingauf further discloses that the analysis is blood coagulation analysis (see Claim 16 above at Fritsma teaching blood coagulation analysis in Pg. 1 at 3rd-4th Paras.).

Regarding claim 19, modified Klingauf discloses a non-transitory storage medium storing a program executable by a computer to perform operations ([0010], [0063]-[0064]) comprising: 
	controlling a preparation unit to prepare a plurality of calibrators ([0063]-[0064], [0032], [0078], see Fig. 3 at points 1-6 on graph showing calibrators of different concentrations, a preparation unit is intrinsically present to be able to prepare the calibrators of different concentrations).
	Controlling a measurement unit to measure each of the prepared plurality of calibrators to obtain a plurality of measurement values ([0063]-[0064], [0078], see Fig. 3 showing that the absorbance is measured for points 1-6).
	Creating a calibration curve by use of the plurality of measurement values ([0063]-[0064], [0078], Fig. 3).
	Selecting a first measurement value to be re-measured, among the plurality of measurement values used for the calibration curve ([0063]-[0064], [0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured).
	Obtaining a second measurement value ([0078], Fig. 3, [0010], see Fig. 2, which shows that the measurement is repeated for the failed point). 
	Creating a new calibration curve by replacing the first measurement value, among the plurality of measurement values, with the second measurement value ([0063]-[0064], [0055]).
	Klingauf fails to explicitly disclose:
preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different containers;
controlling the preparation unit to prepare another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained; and
controlling the measurement unit to measure the prepared another calibrator to obtain the second measurement value.
	With respect to controlling the preparation unit to prepare another calibrator at a dilution rate corresponding to a calibrator from which the selected first measurement value is obtained, and controlling the measurement unit to measure the prepared another calibrator to obtain the second measurement value, Klingauf teaches measuring the same calibrator that was initially prepared for the selected first measurement value to obtain the second measurement value ([0078], Fig. 3, [0010], see Fig. 2). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to instead use the preparation unit to prepare another calibrator with an identical dilution rate to the calibrator from which the selected first measurement value is obtained, and obtain the second measurement value by measuring the prepared another calibrator with the measurement unit. Discarding a specimen that has been found to be measured in error and replacing it with a specimen of identical properties for a subsequent measurement is a well-known methodology in the art. The motivation for doing so would have been to prevent further faulty measurements from the initial specimen, which may have been caused by contamination, deterioration of the sample, or other factors.
	Modified Klingauf fails to explicitly disclose preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different containers.
	Fritsma is in the analogous field of preparing calibration curves (Fritsma Pg. 1 at 3rd-4th Paras.). Fritsma teaches preparing a plurality of calibrators at different dilution rates by dispensing a calibrator in a container into one or more different containers (Fritsma Pg. 1 at 3rd-4th Paras., the calibration curve is prepared from various dilutions of a calibrator of known factor VIII activity, with a lower limit of 1%). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the step of preparing a plurality of calibrators in the storage medium of modified Klingauf so that the plurality of calibrators are prepared at different dilution rates by dispensing a calibrator in a container into one or more different containers as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to dispense the calibrator in a container into one or more different containers. The motivation would have been to prevent undesirable mixing of the calibrator in different dilution rates in the same container, thereby affecting the accuracy of the subsequent measurement results.

Regarding claim 20, modified Klingauf discloses the non-transitory storage medium of claim 19. Modified Klingauf further discloses that the program is executable by the computer to further perform operations comprising: 
	displaying the plurality of measurement values in association with concentration values ([0062]-[0063], [0078], see Fig. 3 showing that the absorbance is measured for points 1-6 at various concentrations). 
	The selecting the first measurement value comprises receiving selection of the first measurement value among the plurality of measurement values displayed in association with the concentration values ([0062]-[0063], [0078], see Fig. 3, which shows that calibration point 6 is to be re-measured, [0010], only the failed calibration point(s) are to be re-measured, [0055], the failed calibration point(s) can be selected by a user).
	Modified Klingauf fails to explicitly disclose that the concentration values are the dilution rates.
	However, Fritsma further teaches dilution rates (Fritsma Pg. 1 at 3rd-4th Paras.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration values in the storage medium of modified Klingauf to be dilution rates as in Fritsma, as Fritsma teaches that testing a patient’s plasma for its coagulative ability at multiple dilutions can be used to mathematically validate the results and rule out the presence of an inhibitor (Fritsma Pg. 1 at 3rd-4th Paras.). Therefore, checking to ensure that the calibration curve is valid at all dilution rates is important in a coagulation assay to ensure that the results can be mathematically validated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798